         Case 1:18-cv-00744-NONE-SKO Document 87 Filed 07/28/20 Page 1 of 3



 1   Anna Y. Park, SBN 164242
     U.S. EQUAL EMPLOYMENT
 2   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 3
     Los Angeles, CA 90012
 4   Telephone: (213) 894-1083
     Facsimile: (213) 894-1301
 5
     E-Mail: lado.legal@eeoc.gov
 6
     Eric Yau, CA SBN 275457
 7
     U.S. EQUAL EMPLOYMENT
 8   OPPORTUNITY COMMISSION
     300 Ala Moana Boulevard, Room 4-257
 9
     Honolulu, HI 96850
10   Telephone: (808) 541-3133
     Facsimile: (808) 541-3390
11   Email: eric.yau@eeoc.gov
12
     Attorneys for Plaintiff
13   U.S. EQUAL EMPLOYMENT
14   OPPORTUNITY COMMISSION
15
                             UNITED STATES DISTRICT COURT
16
                           EASTERN DISTRICT OF CALIFORNIA
17
18   U.S. EQUAL EMPLOYMENT           )               Case No.: 1:18-cv-00744-NONE-SKO
                                     )
     OPPORTUNITY COMMISSION,         )
19
                                     )               ORDER STAYING THE ACTION AND
20                Plaintiff,         )               EXTENDING DEADLINES
                                     )
21                                   )
           vs.                       )               (Doc. 86)
22                                   )
     KS AVIATION, INC. d/b/a SIERRA  )
23                                   )
     ACADEMY OF AERONAUTICS, XING )
24   KONG AVIATION SERVICE, LLC, and )
     Does 1-10 Inclusive,            )
25                                   )
                                     )
26                Defendants.        )
27
28         This case was stayed on October 29, 2019. (See Doc. 68.) On May 28, 2020, at the parties’




                                                  -1-
           Case 1:18-cv-00744-NONE-SKO Document 87 Filed 07/28/20 Page 2 of 3



 1   request, the Court continued to stay this case and extended the scheduling order dates to allow the
 2   parties to continue to work toward settlement. (See Docs. 84, 85.) The Court directed the parties
 3   to file either a notice of settlement or a status report on the status of settlement negotiations by no
 4   later than July 27, 2020. (Doc. 85 at 2.)
 5           On July 27, 2020, Plaintiff, having been unsuccessful in contacting defense counsel, filed
 6
     its own status report requesting that the Court extend the stay by 30 days and modify the case
 7
     schedule. (Doc. 86.) Plaintiff represents it is “unclear . . . whether the inability to correspond is
 8
     due to opposing counsel’s health conditions,” which “may be related to the current pandemic,” but
 9
     that, “[d]espite ill-health, opposing counsel has always reiterated his desire to settle this matter.”
10
     (Id. at 2.)
11
             Plaintiff, “[i]n light of the uncertainty concerning opposing counsel’s health conditions and
12
     [Plaintiff’s] inability to reach him and the upcoming settlement conference set for August 18,
13
     2020,” requests that the Court extend the stay in this matter for thirty (30) additional days and
14
15   modify the case schedule to “enable the parties to focus resources on reaching a final settlement

16   prior to or at the settlement conference, rather than diverting resources to conducting expert

17   discovery, engaging in motion practice and preparing for the trial.” (Id.) The Court finds good

18   cause to extend the stay and modify the case schedule.

19           Based on the foregoing and for good cause shown, the Court GRANTS the parties’ request.
20   IT IS HEREBY ORDERED that:
21       1. The stay is EXTENDED until August 26, 2020. By no later than August 26, 2020, the
22           parties SHALL file either (1) a notice of settlement or (2) an updated joint status report
23           on the status of settlement negotiations and the status of the case.
24       2. The scheduling order dates are MODIFIED as follows:
25           a.     The expert discovery deadline be extended to September 7, 2020;
26           b.     The non-dispositive motions filing deadline be extended to September 14, 2020;
27           c.     The non-dispositive motions hearing deadline be extended to October 21, 2020;
28           d.     The dispositive motions filing deadline be extended to October 26, 2020;




                                                      -2-
          Case 1:18-cv-00744-NONE-SKO Document 87 Filed 07/28/20 Page 3 of 3



 1            e.      The dispositive motions hearing deadline be extended to December 9, 2020;
 2            f.      The pretrial conference be continued to February 18, 2021; and
 3            g.      The trial date be continued to April 13, 2021.
 4
     IT IS SO ORDERED.
 5
 6   Dated:        July 28, 2020                                   /s/   Sheila K. Oberto         .
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                      -3-
